Title: From Benjamin Franklin to Rodolphe-Ferdinand Grand, 30 March 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Dear sir,
Passy 30. Mar. 1780.
M. Dumas has written a Long letter to M. Bowdoin [Baudouin] Acquainting him, that the Ambassador had sent for him, produc’d and read to him his Letter to Mr. Charmichael cover’d him with reproches, and menaced his Ruin he has also written to me disiring to know how I dispos’d of that letter he having sent it under Cover of a Letter to me dated Feb. 25. which last was inclosed in one to Mr Bowdoin. All this has made it necessary for me to write to him the whole truth as you related it to me, otherwise either myself or you would have been suspected of having opened that letter, and sending it to the Ambassador. M. Bowdoin sent me Dumas’s letter to him by Mr. Chaumont open having acquainted him also with the affair. Mr. Chaumont imagined the Letter had been stolen from among my Papers. As this might occasion suspicion of Treachery in my Secretaries, I was obliged to acquaint him also with the Truth, mentioning to him, as I have done also in my letter to Dumas, the extream Concern and Vexation this action of sir George had given you. Thus the whole Blame will rest on him where it ought to be. For If after gratifying his unjustifiable Curiosity, he had Sealed the Letter again and sent forward, the Censure he will now suffer might have been avoided. But as he has manag’d so imprudently as to let it be made known to Mr. Dumas, that his Letter was intercepted and opened by the Ambassador’s showing and reading it to him, it is not fit that you or me or any one else should lay under the least suspicion of being concern’d in the Transaction. I thought it right to acquaint you with all this, as I suppose the affair will now be talk’d of, and you might otherwise wonder how it came out.
With great Esteem I am ever, Dear sir, &c.
M. Ferdinand Grand.